DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 5, illustrated in Figs. 3B, 3C, 4, 7A, 7B, and 8A in the reply filed on 06/07/2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application. This is found persuasive; therefore, the restriction requirement of species is withdrawn.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “performing a vacuum lamination operation on the stack of layers following the de-gassing operation, wherein the vacuum lamination is performed using a flatbed laminator, a curved mold, or both, wherein the curved mold is based on a shape of the first layer, a shape of the second layer, or both”, as recited in claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. 2018/0358492 A1, hereinafter refer to Ueda) in view of Harkema et al. (U.S. 2014/0311555 A1, hereinafter refer to Harkema) and Natarajan et al. (U.S. 2013/0160813 A1, hereinafter refer to Natarajan).
Regarding Claims 1 and 7: Ueda discloses a method for producing a component (see Ueda, Fig.5 as shown below and ¶ [0001]), comprising: 

    PNG
    media_image1.png
    297
    628
    media_image1.png
    Greyscale

disposing a planarization material (24/26) on a photovoltaic (PV) layer (10) (see Ueda, Fig.5 as shown above and ¶ [0023]); 
modifying a physical form of the planarization material to provide a planar surface made of the planarization material (24/26) on one side of the PV layer (10) having surface irregularities (note: Ueda teaches the planarization material having planar surface; therefore, the Ueda the planarization material having planar surface necessarily requires modifying a physical form of the planarization material) (see Ueda, Fig.5 as shown above, ¶ [0032], and ¶ [0035]); and 
forming a stack of layers for the component by disposing a first layer (22/40/20/28) over the planar surface on the one side of the PV layer (10) and a second layer (22/40/20/28) over the other, opposite side of the PV layer (10) (see Ueda, Fig.5 as shown above) (as claimed in claim 1). 
In addition, before effective filing date of the claimed invention the disclosed processing conditions of modifying a physical form of the planarization material to provide a planar surface made of the planarization material on one side of the PV layer having surface irregularities were known in order to provide for a flat surface for the encapsulation layer that can be formed using efficient laminating techniques: the adhesive layer  and top foil to be attached to the PV module using simple (and fast) techniques, such as dry film lamination techniques.
For support see Harkema, which teaches modifying a physical form of the planarization material (4) to provide a planar surface made of the planarization material (4) on one side of the PV layer having surface irregularities (see Harkema, Figs.1-3, ¶ [0027]- ¶ [0032], and ¶ [0042]) (as claimed in claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ueda and Harkema to enable modifying a physical form of the planarization material (4) to provide a planar surface made of the planarization material (4) on one side of the PV layer having surface irregularities as taught by Harkema in order to provide for a flat surface for the encapsulation layer that can be formed using efficient laminating techniques: the adhesive layer  and top foil to be attached to the PV module using simple (and fast) techniques, such as dry film lamination techniques (see Harkema, Figs.1-3, ¶ [0027]- ¶ [0032], and ¶ [0042]).
The combination of Ueda and Harkema is silent upon explicitly disclosing wherein performing a de-gassing operation on the stack of layers, wherein the de-gassing operation comprises: 
disposing the stack of layers in a vacuum structure that provides a vacuum seal, the vacuum structure being a vacuum bag or a vacuum gasket; and 
reducing pressure within the stack of layers (as claimed in claim 7).  
Before effective filing date of the claimed invention the disclosed processing condition were known in order to remove air trapped within the laminate assembly.
For support see Natarajan, which teaches wherein performing a de-gassing operation on the stack of layers (laminate assembly) (see Natarajan, Figs.6-7 and ¶ [0076]- ¶ [0078]), wherein the de-gassing operation comprises: 
disposing the stack of layers (laminate assembly) in a vacuum structure that provides a vacuum seal, the vacuum structure being a vacuum bag or a vacuum gasket (see Natarajan, Figs.6-7 and ¶ [0076]- ¶ [0078]); and 
reducing pressure within the stack of layers (laminate assembly) (see Natarajan, Figs.6-7 and ¶ [0076]- ¶ [0078]) (as claimed in claim 7).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ueda, Harkema, and Natarajan to enable the known processing conditions as taught by Giron  in order to remove air trapped within the laminate assembly (see Natarajan, Figs.6-7 and ¶ [0076]- ¶ [0078]).
Regarding Claim 2: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda, Harkema, and Natarajan further teaches wherein forming the stack of layers (22/40/20/28) is part of performing a process, the process including one of: 
an autoclave lamination process, 
a moving flatbed lamination process, 
a belt vacuum lamination process, 
a flat press plate lamination process, or 
a heated nip rollers press process (see Ueda, Fig.5 as shown above, ¶ [0079], and ¶ [0127], see Harkema, Figs.1-3, and ¶ [0042], and see Natarajan, Figs.6-7 and ¶ [0076]- ¶ [0078]). 
Regarding Claim 3: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda and Harkema further teaches wherein forming the stack of layers (22/40/20/28) is part of performing a lamination process in which pressure is applied to the stack of layers (22/40/20/28) (see Ueda, Fig.5 as shown above, ¶ [0038], ¶ [0079], and ¶ [0127]).  
Regarding Claim 4: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda and Harkema further teaches wherein modifying the physical form of the planarization material (24/26/4) to provide the planar surface includes at least partially embedding the PV layer (10/2) within the planarization material (24/26/4) (see Ueda, Fig.5 as shown above and see Harkema, Figs.1-3, ¶ [0027]- ¶ [0032], and ¶ [0042]).  
Regarding Claim 5: Ueda as modified teaches a method for producing a component as set forth in claim 4 as above. The combination of Ueda and Harkema further teaches wherein: at least partially embedding the PV layer (10) within the planarization material (24/26) includes surrounding at least a surface on the one side of the PV layer (10) with the planarization material (24/26) (see Ueda, Fig.5 as shown above), or  -32- 0091 DIVAttorney Docket No. 037620.00521 
at least partially embedding the PV layer (10) within the planarization material (24/26) includes surrounding a first surface on the one side of the PV layer (10) and a second surface on the other side of the PV layer (10) with the planarization material (24/26) (see Ueda, Fig.5 as shown above).  
Regarding Claim 6: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda and Harkema further teaches wherein: modifying the physical form of the planarization material (24/26) provides another planar surface made of the planarization material (24/26) on the other side of the PV layer (10) (see Ueda, Fig.5 as shown above); and 
forming the stack of layers (22/40/20/28) for the component includes disposing the second layer (22/40/20/28) over the planar surface on the other side of the PV layer (10) (see Ueda, Fig.5 as shown above).  
Regarding Claim 9: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda, Harkema, and Natarajan further teaches wherein a first intermediate layer (40/22) between the first layer (20/28) and the planar surface on the one side of the PV layer (10), a second intermediate layer (22/40) between the second layer (20/28) and the other side of the PV layer (10), or both (see Ueda, Fig.5 as shown above).  
Regarding Claim 10: Ueda as modified teaches a method for producing a component as set forth in claim 9 as above. The combination of Ueda, Harkema, and Natarajan further teaches wherein: disposing the first intermediate layer (22/40), the second intermediate layer (22/40), or both includes disposing a same material as the planarization material (24/26) (see Ueda, Fig.5 as shown above, ¶ [0081], and ¶ [0094]), or 
disposing the first intermediate layer (22/40), the second intermediate layer (22/40), or both includes disposing a material different from the planarization material (24/26) (see Ueda, Fig.5 as shown above, ¶ [0081], and ¶ [0094]). 
Regarding Claim 11: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda, Harkema, and Natarajan further teaches wherein the one side of the PV layer (10) is a front side of the PV layer (10) for capturing light energy and the other side of the PV layer (10) is a back side of the PV layer (10) (see Ueda, Fig.5 as shown above).  
Regarding Claim 12: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda, Harkema, and Natarajan further teaches wherein: disposing the first layer (22/40/20/28) includes disposing one or more of glass or polycarbonate (see Ueda, Fig.5 as shown above, ¶ [0046] - ¶ [0047], and Table 1), or 
disposing the first layer (22/40/20/28) includes disposing one or more of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), ethylene chlorotriflluoroethylene (ECTFE), polychlorotrifluoroethylene (PCTFE), fluorinated ethylene propylene (FEP), or ethylene tetrafluoroethylene (ETFE) (see Ueda, Fig.5 as shown above, ¶ [0046] - ¶ [0047], and Table 1).  
Regarding Claim 13: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda, Harkema, and Natarajan further teaches wherein: disposing the second layer (22/40/20/28) includes disposing one or more of steel, aluminum, carbon fiber composites, fiber glass, engineering thermoplastics, or reinforced thermoplastics (see Ueda, Fig.5 as shown above, ¶ [0032], ¶ [0046] - ¶ [0047], and Table 1), or 
disposing the second layer (22/40/20/28) includes disposing thermoplastics, the thermoplastics including at least PET-based backsheets (see Ueda, Fig.5 as shown above, ¶ [0032], ¶ [0046] - ¶ [0047], and Table 1).  
Regarding Claim 14: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda, Harkema, and Natarajan further teaches wherein: the first layer (22/40/20/28) has a first flat shape (see Ueda, Fig.5 as shown above), 
the second layer (22/40/20/28) has a second flat shape complementary to the first flat shape (see Ueda, Fig.5 as shown above), and 
the PV layer (10) with the planarization material (24/26/4) is a flexible layer (note: resin layer is known as a flexible layer) (see Ueda, Fig.5 as shown above and see Harkema, Figs.1-3, ¶ [0001], ¶ [0027]- ¶ [0032], and ¶ [0042]), 
the method further comprising conforming a shape of the PV layer (10/2) with the planarization material (24/26/4) to the first flat shape and the second flat shape (see Ueda, Fig.5 as shown above and see Harkema, Figs.1-3, ¶ [0027]- ¶ [0032], and ¶ [0042]).  
Regarding Claim 16: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. Ueda is silent upon explicitly disclosing wherein providing as the PV layer a thin film PV material, wherein the thin film PV material includes one or more of cadmium telluride (CdTe), copper indium gallium diselenide (CIGS), amorphous thin-film silicon (a-Si), gallium arsenide (GaAs), or perovskite.
However, before effective filing date of the claimed invention the disclosed material were known in order to obtaining an encapsulation of PV modules, e.g. at least for front side encapsulation, which allows a higher speed processing of the PV modules, while still providing excellent protection of the PV module.
For support see Harkema, which teaches wherein providing as the PV layer a thin film PV material, wherein the thin film PV material includes one or more of cadmium telluride (CdTe), copper indium gallium diselenide (CIGS), amorphous thin-film silicon (a-Si), gallium arsenide (GaAs), or perovskite (see Harkema, Figs.1-3, ¶ [0007], ¶ [0010], and ¶ [0026]).  
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ueda and Harkema to enable the known material as taught by Harkema in order to obtain an encapsulation of PV modules, e.g. at least for front side encapsulation, which allows a higher speed processing of the PV modules, while still providing excellent protection of the PV module, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for obtaining an encapsulation of PV modules, e.g. at least for front side encapsulation, which allows a higher speed processing of the PV modules, while still providing excellent protection of the PV module involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding Claim 17: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. Ueda is silent upon explicitly disclosing wherein: the PV layer includes crystalline silicon (c-Si) made of multicrystalline silicon or monocrystalline silicon, 
the PV layer includes a heterojunction with intrinsic thin layer (HIT) structure having a thin crystalline silicon layer surrounded by one or more ultra-thin amorphous silicon layers, or 
the PV layer includes one or more solar cells in electrical communication, or one or more solar modules in electrical communication.  
However, before effective filing date of the claimed invention the disclosed material were known in order to obtaining an encapsulation of PV modules, e.g. at least for front side encapsulation, which allows a higher speed processing of the PV modules, while still providing excellent protection of the PV module.
For support see Harkema, which teaches wherein: the PV layer includes crystalline silicon (c-Si) made of multicrystalline silicon or monocrystalline silicon (see Harkema, Figs.1-3, ¶ [0007], ¶ [0010], and ¶ [0026]), 
the PV layer includes a heterojunction with intrinsic thin layer (HIT) structure having a thin crystalline silicon layer surrounded by one or more ultra-thin amorphous silicon layers (see Harkema, Figs.1-3, ¶ [0007], ¶ [0010], and ¶ [0026]), or 
the PV layer includes one or more solar cells in electrical communication, or one or more solar modules in electrical communication (see Harkema, Figs.1-3, ¶ [0007], ¶ [0010], and ¶ [0026]).  
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ueda and Harkema to enable the known material as taught by Harkema in order to obtain an encapsulation of PV modules, e.g. at least for front side encapsulation, which allows a higher speed processing of the PV modules, while still providing excellent protection of the PV module, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for obtaining an encapsulation of PV modules, e.g. at least for front side encapsulation, which allows a higher speed processing of the PV modules, while still providing excellent protection of the PV module involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding Claim 18: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda, Harkema, and Natarajan further teaches wherein the surface irregularities include one or more protrusions (12), wherein the one or more protrusions include a busbar, a tab, or a contact (see Ueda, Fig.5 as shown above).  
Regarding Claim 19: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda, Harkema, and Natarajan further teaches wherein the surface irregularities include one or more gaps between solar cells in the PV layer (see Ueda, Fig.5 as shown above).  
Regarding Claim 20: Ueda as modified teaches a method for producing a component as set forth in claim 1 as above. The combination of Ueda, Harkema, and Natarajan further teaches wherein the planarization material (24/26) includes one or more of a thermoplastic or a thermoset (see Ueda, Fig.5 as shown above and ¶ [0032]).
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (U.S. 2018/0358492 A1, hereinafter refer to Ueda), Harkema et al. (U.S. 2014/0311555 A1, hereinafter refer to Harkema), and Natarajan et al. (U.S. 2013/0160813 A1, hereinafter refer to Natarajan) as applied to claim 1 above, and further in view of Jeon et al. (U.S. 2018/0047863 A1, hereinafter refer to Jeon).
Regarding Claim 15: Ueda as modified teaches a method for producing a component as applied to claim 1 above. The combination of Ueda, Harkema, and Natarajan is silent upon explicitly disclosing wherein: the first layer has a first curved shape or a first non-uniform shape,
the second layer has a second curved shape complementary to the first curved shape or a second non-uniform shape complementary to the first non-uniform shape, and 
the PV layer with the planarization material is a flexible layer, -34- 0091 DIVAttorney Docket No. 037620.00521 
the method further comprising conforming a shape of the PV layer with the planarization material to the first curved shape and the second curved shape or to the first non-uniform shape and the second non-uniform shape.  
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to obtain a structure in which a solar cell is not broken in a photovoltaic module having curved glass.
For support see Jeon, which teaches wherein: the first layer (241/242/231b/231a) has a first curved shape or a first non-uniform shape (see Jeon, Fig.2 as shown below and ¶ [0008]),
the second layer (241/242/231b/231a) has a second curved shape complementary to the first curved shape or a second non-uniform shape complementary to the first non-uniform shape (see Jeon, Fig.2 as shown below and ¶ [0008]), and 
the PV layer (210) with the planarization material (231a/232a) is a flexible layer (see Jeon, Fig.2 as shown below and ¶ [0008]), -34- 0091 DIVAttorney Docket No. 037620.00521 
the method further comprising conforming a shape of the PV layer (210) with the planarization material (231a/232a) to the first curved shape and the second curved shape or to the first non-uniform shape and the second non-uniform shape (see Jeon, Fig.2 as shown below and ¶ [0008]).  

    PNG
    media_image2.png
    293
    657
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ueda, Harkema, Natarajan, and Jeon to enable the known processing conditions as taught by Jeon in order to obtain a structure in which a solar cell is not broken in a photovoltaic module having curved glass (see Jeon, Fig.2 as shown above and ¶ [0008]).  
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896